

AXIM Biotechnologies, Inc.
18 E 50th St 5th Floor
New York, NY 10022




January 1, 2016


Lekhram Changoer
18 E 50th St 5th Floor
New York, NY 10022


Re :         AXIM Biotechnologies, Inc.
Letter Agreement


Dear Lekhram:


On behalf of AXIM Biotechnologies, Inc. (the “Company”), we are pleased to
confirm your employment in the position of Chief Technology Officer pursuant to
the terms and conditions of this Letter Agreement (the “Agreement”), effective
as of January 1, 2016, and, subject to paragraph number 7 of this Agreement,
continuing for an initial term of one (1) year (the “Initial Term”), and
thereafter until this Agreement is terminated by either you or the Company.
 
You will be based out of the Netherlands; provided, however, that the Company
may from time to time require you to travel temporarily to other locations in
connection with the Company’s business.  You will be responsible for such other
duties and responsibilities that may reasonably be requested of you by the
Company’s Board of Directors (the “Board”).  You will report to, and serve at
the pleasure of, the Board.
 
1.           Time Commitment; Best Efforts; Non-Compete.  You will be required
to devote such professional time as is necessary to perform of your obligations
under this Agreement, and will at all times faithfully, industriously and to the
best of your ability, experience and talent, perform all of the duties and
responsibilities of your position(s).  In furtherance of, and not in limitation
of the foregoing, during the term of this Agreement, you further agree that the
Company will be entitled to all of the benefits and profits arising from or
incident to all such work, services and advice provided to the Company.  In
furtherance of, and not in limitation of the foregoing, during the term of this
Agreement, and for an additional period of time for the lesser of:  (i) such
period of time which is agreed in writing by the parties; or (ii) three (3)
years; you, and/or any business your are affiliated with, shall not engage or
participate in any business that is in competition in any manner whatsoever with
the current or anticipated business of the Company (the “Non-Compete Period”).
 
2.           Compensation; Insurance, Expenses.


(a)           Base Salary.  In this exempt position, you will earn a starting
salary of $10,500 per month (“Salary”), which is equivalent to $126,000 on an
annualized basis, subject to applicable tax withholding.  Your Salary will be
payable bi-monthly on the first and fifteenth days of each month.
 
 
(b)           Directors and Officers Insurance.  As soon as practicable, the
Company will immediately obtain and maintain D&O insurance indemnifying you
throughout your employment with, and in your  capacity as an officer and
director of, the Company.


 (c)           Stock Grant.  In further consideration for your services, as soon
as practicable and subject to approval by the Company’s Board of Directors, you
will receive grants of restricted shares of the Company’s common stock as
follows:


i. Following 3 months of continuous employment, and every three (3) months
thereafter, you will receive either, at the sole option of the Company, 87,500
restricted shares of Company common stock; or the financial equivalent in cash,
based upon the average 10 day closing price as of the Company’s commons stock
immediately preceding the grant date, as quoted on Yahoo Finance.com.


 (d)           Expenses.  The Company will reimburse you for all reasonable
out-of-pocket business expenses incurred on behalf of the Company in the
performance of your duties hereunder, in accordance with the Company’s policies
in effect, as may be modified from time to time.  To obtain reimbursement,
expenses shall be submitted promptly with appropriate supporting documentation
therefor, in accordance with the Company’s reimbursement policies.


(e)           Employee Benefits.  The Company shall provide you with such
regular employee plan benefits as are generally provided by the Company to its
employees.


(f)           Change-in-Control Benefits. In an event that this Agreement is
prematurely terminated, or the Company is taken over or merged with another
entity, unless such termination is for “Cause,” you will continue to be
compensated in accordance with this Section 2 for the Non-Compete Period (as
defined above).


“Cause” in this agreement means:


(i) an intentional act of fraud, embezzlement, theft or any other material
violation of law that occurs during or in the course of your employment with
Company;


(ii) intentional damage to companies assets;


(iii) intentional disclosure of Company’s confidential information contrary to
Company policies;


(iv) breach of your obligations under this Agreement;


(v) intentional engagement in any competitive activity which would constitute a
breach of your duty of loyalty or of your obligations under this Agreement;


(vi) intentional breach of any of Company’s policies;


(vii) the willful and continued failure to substantially perform your duties for
Company (other than as a result of incapacity due to physical or mental
illness); or


(viii) willful conduct by you that is demonstrably and materially injurious to
Company, monetarily or otherwise.


For purposes of this paragraph, and act, or a failure to act, shall not be
deemed willful or intentional, as those terms are defined herein, unless it is
done, or omitted to be done, by you in bad faith or without a reasonable belief
that your action or omission was in the best interest of Company. Failure to
meet performance standards or objectives, by itself, does not constitute
“Cause.” “Cause” also includes any of the above grounds for dismissal regardless
of whether Company learns of it before or after terminating your employment.


3.           No Conflicting Obligations.  You understand and agree that by
performing your duties, you represent to the Company that your performance will
not breach any other agreement to which you are a party and that you have not,
and will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this
Agreement or the Company’s policies.  You acknowledge that you have not, and
agree that you are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which you owe an obligation of confidentiality under any agreement or
otherwise.  The Company does not need and will not use such information and we
will assist you in any way possible to preserve and protect the confidentiality
of proprietary information belonging to third parties.  Also, the Company
expects you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires, if any.


6.           General Obligations.  As an employee, you will be expected to
adhere to the Company’s standards of professionalism, loyalty, integrity,
honesty, reliability and respect for all.  Please note that the Company is an
equal opportunity employer.  The Company does not permit, and will not tolerate,
the unlawful discrimination or harassment of any employees, consultants, or
related third parties on the basis of sex, race, color, religion, age, national
origin or ancestry, marital status, veteran status, mental or physical
disability or medical condition, sexual orientation, pregnancy, childbirth or
related medical condition, or any other status protected by applicable law.
 
7.           At-Will Employment.  Your employment with the Company will be on an
“at will” basis, meaning that either you or the Company may terminate your
employment at any time for any reason or no reason, including during the Initial
Term, without further obligation or liability.  This policy of at-will
employment is the entire agreement as to the duration of your employment.
 
8.           Miscellaneous.


(a)           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) three (3) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) one (1)
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.
 
 
(b)           Governing Law and Venue.  This Agreement will be governed by the
laws of California, without regard to its conflict of laws provisions.  Venue
for any legal action shall be located in the State of New York and you agree to
the jurisdiction of the State and Federal courts of New York.


(c)           Entire Agreement.  This Agreement and the Confidentiality
Agreement, which is incorporated herein by this reference, sets forth the terms
of your employment with the Company and constitutes the entire agreement between
and among the parties hereto with respect to the subject matter hereof, and
supersedes in their entirety all prior negotiations and agreements with respect
to such subject matter, whether written or oral.


(d)           Severability.  The finding by a court of competent jurisdiction of
the unenforceability, invalidity or illegality of any provision of this
Agreement shall not render any other provision of this Agreement unenforceable,
invalid or illegal.  Such court shall have the authority to modify or replace
the invalid or unenforceable term or provision with a valid and enforceable term
or provision which most accurately represents the parties’ intention with
respect to the invalid or unenforceable term or provision.
 
(e)           Headings.  The headings set forth in this Agreement are for
convenience of reference only and shall not be used in interpreting this
Agreement.


(f)           Advice of Counsel; Construction.  This Agreement has been drafted
by legal counsel to the Company, but you acknowledge your understanding that you
have been advised to consult with an attorney prior to executing this Agreement
(and by your execution hereof, you acknowledge that you have so consulted with
an attorney of your choice or has knowingly and voluntarily waived such
consultation), and the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of this Agreement.


(g)           Successors and Assigns.  This Agreement shall inure to the benefit
of the successors and assigns of the Company and any of your successors and
permitted assigns, and shall be binding upon the successors and assigns of the
Company and you, including any of your executors, administrators or other legal
representatives.


(h)           Modification.  This Agreement may not be modified or amended
except by a written agreement signed by a majority of the Board.
 
(i)           Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.


(j)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all such counterparts together will constitute one and the same
instrument.

To indicate your acceptance of the terms and conditions of your employment as
Chief Technology Officer with the Company as set forth herein, please initial
each page were indicated, sign and date this Agreement in the space provided
below, and promptly return it to the undersigned.




Very truly yours,


AXIM Biotechnologies, Inc.




/s/ Dr. Philip A. Van Damme
__________________________________________
Name: Dr. Philip A. Van Damme
Title:   Board Member






/s/ Dr. George Anastassov
__________________________________________
Name: Dr. George Anastassov
Title:   Board Member




 
ACCEPTED AND AGREED:




/s/ Lekhram Changoer
__________________________________________
Lekhram Changoer



